Name: 95/348/EC: Council Decision of 22 June 1995 laying down the veterinary and animal health rules applicable in the United Kingdom and Ireland to the treatment of certain types of waste intended to be marketed locally as feedstuffs for certain animal categories
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  deterioration of the environment;  health;  agri-foodstuffs
 Date Published: 1995-08-26

 Avis juridique important|31995D034895/348/EC: Council Decision of 22 June 1995 laying down the veterinary and animal health rules applicable in the United Kingdom and Ireland to the treatment of certain types of waste intended to be marketed locally as feedstuffs for certain animal categories Official Journal L 202 , 26/08/1995 P. 0008 - 0009COUNCIL DECISION of 22 June 1995 laying down the veterinary and animal health rules applicable in the United Kingdom and Ireland to the treatment of certain types of waste intended to be marketed locally as feedstuffs for certain animal categories (95/348/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC (1), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas it is necessary to lay down rules applicable to the treatment of certain types of waste intended to be marketed locally, through intermediaries already authorized to handle small quantities of waste for use as food for animals whose flesh is not intended for human consumption; Whereas account should be taken of the importance of the traditional 'knacker trade` in the arrangements for disposal of certain animal wastes in Ireland and the United Kingdom; Whereas the veterinary controls must be established to ensure that no human and animal health risks will arise, HAS ADOPTED THIS DECISION: Article 1 This Decision establishes the rules applicable in the United Kingdom and Ireland to the special treatment of certain types of waste intended to be marketed locally through intermediaries already authorized in accordance with Article 7 of Directive 90/667/EEC. Article 2 For the purpose of this Decision the following definitions shall apply: 1. animal waste: - material defined in Article 3 (1) (a), (b) and (e) of Directive 90/667/EEC provided it does not come from animals which are killed in the context of disease control measures, and material defined in Article 5 of that Directive, intended to be marketed locally as feedstuffs for animals whose flesh is not intended for human consumption; 2. treatment: - either denaturing with the solution of a colouring agent approved by the competent authority in preparation for processing as laid down in Article 3; the solution to be of such a strength that the colouring on the stained meat is clearly visible, and that the whole surface of all pieces of meat have been covered with a solution as aforesaid either by immersing the meat in, or spraying or otherwise applying, the solution; - or sterilization, that is to say, boiling or steaming under pressure until every piece of meat is cooked throughout. Article 3 Animal waste must undergo treatment in an establishment: - complying at least with the requirements of Annex II, Chapter I, points 1 (a), first sentence, 1 (b), 1 (f), 2, 3 and 4 and Annex II, Chapter II, points 1, 2, 5, 7, 8 and 9 of Directive 90/667/EEC; - authorized and registered by the competent authority. Article 4 Animal waste must be transported in vehicles complying, at least, with the requirements of Annex I, points 1, 2 and 3 of Directive 90/667/EEC. Article 5 After treatment of the animal waste it must be: - packaged before distribution and sale and the packaging must include the name and address of the establishment and be clearly and legibly marked 'not for human consumption`; - marketed locally within the Member State. Article 6 The competent authority must carry out inspections and random checks to ensure that the operators and owners of these establishments adopt all measures necessary to comply with the requirements of the Decision. Article 7 The Council, acting on the basis of a report from the Commission possibly accompanied by proposals, shall, before 31 December 1998, reexamine the provisions of this Decision. Article 8 This Decision shall apply from 1 January 1996. Article 9 This Decision is addressed to the Member States. Done at Brussels, 22 June 1995. For the Council The President Ph. VASSEUR